UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-2044


GLENN HENDERSON,

                Plaintiff - Appellant,

          v.

TOWN OF HOPE MILLS; OTIS WRIGHT; JAMES ROSEN; ADELA
CARRASCO; SABA ROSEN; LOS ANGELES COUNTY DA’S OFFICE; DAVID
CLINTON; ESIS ACE USA; CULVER CITY PD; SONY PICTURES
ENTERTAINMENT; EVE CODDON; HOLLY LAKE; JAMES ZAPP; AMY DOW;
HEAD OF JUDICIAL COUNCIL AND ADMINISTRATION OF 391 LIST CA
SUPREME COURT; LINDA LEFKOWITZ; LAPD; COLLEEN R. SMITH;
MELLON; SCHMID & VOILES; CA 2ND DISTRICT APPEALS COURT;
SANDRA BARRIENTO; KIM RUSSO; OPEIU UNION; CHRISTINE PAGE;
OPEIU NY; CALIFORNIA ATTORNEY GENERAL’S OFFICE; KIM WARDLAW;
RAYMOND FISHER; MARSHA BERZON; UNITED STATES OF AMERICA;
SUPREME COURT OF THE STATE OF CALIFORNIA; RONALD GEORGE;
CARLOS MORENO; JOYCE KENNARD; KATHRYN WERDEGAR; MING CHIN;
MARVIN BAXTER; CAROL CORRIGAN; THE JUDICIAL COUNCIL OF
CALIFORNIA; THE JUDICIAL COUNCIL OF CALIFORNIA, HEAD OF 391
SECTION; COURT OF APPEALS SECOND APPELLATE DISTRICT OF
CALIFORNIA; ROGER BOREN; SUPERIOR COURT OF CALIFORNIA,
COUNTY OF LOS ANGELES; JOE HILBERMAN; KATHLEEN MCCOLGAN;
ROSEN & SABA, LLP; TRAILER PARK, INC.; PAUL HASTINGS LLP;
LOS ANGELES COUNTY; PETER GLICK; STEVE COOLEY; CLINTON &
CLINTON,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:13-cv-00635-FL)


Submitted:   February 25, 2015             Decided:   March 3, 2015
Before NIEMEYER, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Glenn Henderson, Appellant Pro Se.    Cathryn MacDonald Little,
LITTLE & LITTLE, PLLC, Raleigh, North Carolina; Rudolf A.
Renfer, Jr., Assistant United States Attorney, Raleigh, North
Carolina; David Loar Mckenzie, SANDS ANDERSON PC, Raleigh, North
Carolina; Jill Williams, CARPENTER ROTHANS & DUMONT, Los
Angeles, California; Charles Andrew Patrizia, PAUL HASTINGS LLP,
Washington, D.C.; Sarah Lee Overton, CUMMINGS, MCCLOREY, DAVIS,
ACHO & ASSOCIATES, PC, Riverside, California; Monica E. Webb,
MCGUIRE WOODS, LLP, Raleigh, North Carolina; Grady L. Balentine,
Jr., Special Deputy Attorney General, Raleigh, North Carolina;
Donna M. Dean, CALIFORNIA DEPARTMENT OF JUSTICE, Los Angeles,
California; Narendra K. Ghosh, PATTERSON HARKAVY, LLP, Chapel
Hill, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Glenn Henderson, a pro se civil litigant, appeals the

district court’s judgment dismissing his civil action for the

reasons     explained           in    the    court’s      prior       orders     granting

Defendants’ respective motions to dismiss.                       We have limited our

appellate review to the issues raised in Henderson’s informal

brief,    see    4th     Cir.    R.   34(b),       and   have   found   no     reversible

error.     Accordingly, we affirm the district court’s judgment.

See   Henderson         v.    Town    of    Hope    Mills,      No.   5:13-cv-00635-FL

(E.D.N.C.       Sept.    5,     2014).       We     dispense     with   oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                                 AFFIRMED




                                              3